GREEN, Chief Justice.
This appeal was filed on October 27, 1964. Nothing has been filed by appellant in the cause since that date. Neither brief nor motion explaining absence of brief and requesting extension of time has been furnished the court by appellant. By letter dated April 20, 1965, our clerk notified counsel for both parties that the cause was set for submission and oral argument at 9:00 a. m. on June 2, 1965. On May 25, 1965; appellee filed his motion to dismiss the appeal for lack of prosecution, and on May 27, 1965, a brief for appellee was filed. No written reply has been made to either on behalf of appellant.
On June 2, 1965, the case was called in open court, and the lawyers for appellant and appellee appeared and both were granted leave to present oral argument. No brief or motion was tendered for filing by appellant, and no effort was made to show good cause for failure to file brief, or to show that appellee has not suffered material injury by such failure. Under such circumstances, appellee is entitled to have his motion to dismiss the appeal granted. Rules 414, 415, Texas Rules of Civil Procedure; Aldridge v. Clinton Park Development Co., Tex.Civ.App., 187 S.W.2d 255; Liberty Mut. Ins. Co. v. Thrasher, Tex.Civ.App., 190 S.W.2d 596, writ ref.; Maples v. Jackson, Tex.Civ.App., 311 S.W. 2d 464, writ ref. n. r. e.; Western United Realty Company v. Shaw, Tex.Civ.App., 356 S.W.2d 205, writ ref.; Garrett v. The State of Texas, Tex.Civ.App., 365 S.W.2d 670; Moorman & Singleton v. Simmons, et al., Tex.Civ.App., 360 S.W.2d 548, writ ref., Tex.Sup.Ct., 364 S.W.2d 188.
Appeal dismissed.